Citation Nr: 1527790	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  06-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for the residuals of a cerebrovascular accident (CVA), to include as a residual of a head injury during service, or as secondary to service-connected depressive neurosis, organic brain disorder and dementia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to October 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the New Orleans RO (hereinafter agency of original jurisdiction (AOJ)) denied service connection for residuals of stroke as well as denied entitlement to compensation under 38 U.S.C. § 1151 for the residuals of sinus surgery.  In May 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009. 

In October 2009, the Board remanded the claim on appeal to the AOJ to afford the Veteran a requested Board hearing.

In March 2010, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran requested, and the Veterans Law Judge granted, a 60-day abeyance to submit additional evidence.

The Board notes that a claim for service connection for focal seizures, to include as a residual of a head injury during service, or as secondary to service-connected depressive neurosis, organic brain disorder and dementia, is the subject of a separate decision as the Veteran presented testimony on this issue before a different Acting Veterans Law Judge.

In February 2012, the Board remanded this claim to the AOJ for additional development.  After completing the requested development, the AOJ granted the claim for compensation under 38 U.S.C. § 1151 for the residuals of sinus surgery in a November 2012 rating decision.  This decision terminated the Board's jurisdiction on the sinus disability issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Additionally, the AOJ continued to deny the claim for service connection for the residuals of CVA (as reflected in a March 2013 supplemental SOC (SSOC)).  

In May 2013, the Board again remanded this claim the AOJ for additional development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a December 2013 SSOC).  

The Board notes that, following the Board's May 2013 remand, the paper claims file was converted into paperless, electronic format; such files are now stored in the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  

Regarding representation, the Veteran was previously represented by The American Legion.  In October 2011, the AOJ received from the Veteran a valid Appointment of Individual as Claimant's Representative (VA Form 21-22) designating Disabled American Veterans (DAV) as his representative.  In October 2012, the AOJ received from the Veteran a VA Form 21-22 in favor The American Legion.  However, this form was not signed by a representative of The American Legion.  By letter dated in April 2015, the Board informed the Veteran of the defective VA Form 21-22 which had been filed in October 2012, and offered him the opportunity to properly execute a valid VA Form 21-22 in favor The American Legion.  The Veteran has not responded.  As such, the Board recognizes the DAV as the Veteran's properly elected representative in this case.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.




REMAND

Although the Board regrets the additional delay, review of the claims file reveals that further AOJ action in this appeal is warranted. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the May 2013 remand, the Board directed the AOJ to arrange for an addendum VA opinion which identified all residuals of, or disability associated with, the Veteran's 1994 CVA and, for each such diagnosed disability, an opinion whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset in or is medically related to in-service injury or disease-in particular, the April 1979 assault and resulting head injury; and, if not (b) whether the disability was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected service-connected depressive neurosis, organic brain disorder and dementia.

A November 2013 VA addendum opinion identified the Veteran's CVA residuals as cognitive problem/dementia, mood swing [pseudobulbar affect] with behavioral changes and seizure disorder.  In pertinent part, the VA examiner opined that these CVA residuals were not caused or aggravated by the in-service head injury or the "SC depressive neurosis."

The Board observes that the record discloses a history of disagreement among several medical examiners as to whether the Veteran's dementia and organic brain disorder are due to the in-service head injury or the CVA.  However, this dispute of medical opinion has been resolved in the Veteran's favor with the award of service connection for depressive neurosis, organic brain disorder and dementia.  Thus, the VA examiner's secondary service connection opinion was limited to the discussion of service-connected depressive neurosis and did not take into account the effects, if any, of the service-connected organic brain disorder and dementia.  

Hence, the November 2013 VA examination report must be returned as inadequate for rating purposes.  In light of several attempts to obtain an adequate medical opinion from the VA examiner who prepared the November 2013 addendum opinion, and to avoid any potential bias against the Veteran at this juncture, the Board will request that an addendum opinion be obtained from a different, equally qualified VA examiner.  The AOJ should only arrange for the Veteran to undergo further VA examination if another examination of the Veteran is deemed warranted by the examiner.

The Board next notes that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The United States Court of Appeals for Veterans Claims (Court) has also held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

The Board's May 2013 remand observed that the August 2012 VA examiner commented that the claims file did not contain any medical records or testing procedures relating to the Veteran's CVA in 1994.  Based on the available evidence, the VA examiner had to presume that the Veteran's CVA in 1994 was embolic in nature due to him being placed on Coumadin after the CVA.  The May 2013 remand requested the AOJ to assist the Veteran in obtaining relevant private medical records, including the hospitalization records for the CVA in 1994. 

In response, the AOJ sent the Veteran a letter in September 2013 notifying him of the potential relevance of private treatment records from North Oaks Medical Center, Dr. Delaney, Dr. Ochsner, Our Lady of the Lake, and Dr. Mussarat.  The Veteran was advised to submit these records himself or return a VA Form 21-4142 (Authorization and Consent to Release Information) authorizing the AOJ to obtain these records on his behalf.  Unfortunately, the Veteran failed in his duty to respond to this information request.

Given the highly relevant nature of the private medical records in light of the need for additional remand, on remand, the Veteran should be afforded one last opportunity to associate with the claims folder private treatment records from North Oaks Medical Center, Dr. Delaney, Dr. Ochsner, Our Lady of the Lake, and Dr. Mussarat.  Thus, AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization, to obtain all outstanding, pertinent private records, to include those identified above.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

Also, on remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records since October 28, 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain any records from the New Orleans VAMC all records of evaluation and/or treatment of the Veteran following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action: 

1.  Obtain from the New Orleans VAMC all records of evaluation and/or treatment of the Veteran since October 28, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  In particular, request that the provide medical records of treatment or appropriate authorization to obtain records relating to his treatment for CVA in 1994 and all records from North Oaks Medical Center, Dr. Delaney, Dr. Ochsner, Our Lady of the Lake, and Dr. Mussarat.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from a different, but equally qualified, physician other than the August 2012 examiner.  Only arrange for the Veteran to undergo further VA examination if another examination of the Veteran is deemed warranted by the examiner.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the  designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

The physician should identify all residuals of, or disability associated with, the Veteran's 1994 cerebrovascular accident.  

Then, for the etiology of the CVA and each such diagnosed residual disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset in or is medically related to in-service injury or disease-in particular, the April 1979 assault and resulting head injury; and, if not (b) whether the disability was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected service-connected depressive neurosis, organic brain disorder and dementia.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

In rendering the requested opinion, the physician should specifically consider, discuss, and attempt to reconcile or resolve the conflicting medical opinions of record-namely, the January 2006 opinion by the treating VA physician and the June 2006 opinion by the VA examiner.  The physician should also consider all lay assertions of record, to include those advanced by the Veteran and his wife during the Board hearing.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for the residuals of CVA, to include as a residual of a head injury during service, or as secondary to service-connected depressive neurosis, organic brain disorder and dementia, in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative (DAV) an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

